Citation Nr: 0521735	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-24 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of right eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to October 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By letter received by the RO in 
November, the veteran withdrew from appeal the issues of 
entitlement to service connection for bilateral knee 
condition, and entitlement to service connection for right 
and left inguinal hernias.  


REMAND

In a VA Form 21-4138 received February 2003, the veteran 
informed the RO that he was in receipt of disability benefits 
from the Social Security Administration (SSA).  The Board is 
required to obtain these records prior to any further 
adjudication.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the veteran reports undergoing eye 
surgery at the VA Medical Center (VAMC) in Tuscaloosa, 
Alabama in January 1998.  Those relevant medical records are 
not associated with the claims folder and must be obtained 
prior to any further adjudication.  38 C.F.R. § 3.159(c)(2) 
(2004).

The veteran's service medical records document treatment for 
right eye injury, and his VA clinic records include an 
assessment of an irregular iris of the right eye secondary to 
"cat sx and trauma."  He otherwise was given an impression 
of traumatic glaucoma of the right eye.  A VA eye examination 
in September 2004, conducted with review of the claims folder 
only, noted that service medical records contained no 
evidence of damage to the iris, and only found a 
subconjunctival hemorrhage that did not typically lead to 
glaucoma.  The veteran is noted as failing to report for two 
previously scheduled VA examinations, but the Board finds no 
notices to report of record to ensure that the veteran was 
afforded proper due process.  On remand, the Board finds as 
necessary that the veteran be afforded VA ophthalmology 
examination, with benefit of review of the claims folder, to 
determine whether he manifests any current residuals of 
injury to the right eye in service.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should associate with the claims folder 
the following records in the possession of a 
federal agency:
		(a) complete VA clinic records from the 
Tuscaloosa, Alabama VAMC since January 1998, to 
include operation reports from right eye surgeries 
performed in January 1998 and June 1999; and
		(b) all medical and legal documents 
associated with the veteran's award of SSA 
disability benefits.

2.  After the receipt of any additional evidence, 
the veteran should be afforded VA ophthalmology 
examination for the purpose of determining the 
nature and etiology of any currently manifested 
right eye disability.  The claims folder and a 
copy of this remand must be made available to the 
examiner prior to the examination for review.  
Following examination, review of the claims folder 
and obtaining relevant history from the veteran, 
the examiner should be requested to express 
opinions on the following questions: 
		(a) What is the diagnosis, or diagnoses, if 
any, of any current disability of the right eye; 
and 
		(b) Whether it is more likely than not (i.e., 
probability greater than 50 percent), at least as 
likely as not (i.e., probability of 50 percent), 
or less likely than not (i.e., probability less 
than 50 percent) that any currently manifested 
disability of the right eye (1) existed during 
active service, or (2) is related to event(s) 
during active service?

If the veteran fails to report for VA examination, 
the RO should:
		(a) associate with the claims folder the 
notice of scheduled examination sent to the 
veteran; and 
		(b) send the claims folder to the examiner 
for review of the record and opinion as to 
questions requested above.

3.  Thereafter, the RO should readjudicate the 
claim of entitlement to service connection for 
residuals of right eye injury.  If any benefit 
sought on appeal remains denied, the RO should 
send the veteran and his representative a 
supplemental statement of the case (SSOC) and 
provide them an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


